OAKES, Circuit Judge
(concurring):
My problem lies not so much with the court’s opinion, but with the law of the circuit. As I suggested in dissent in Rivera v. Coombe, 683 F.2d 697, 702, 703 & n. 1 (2d Cir.1982), arguably the clause found improper in the charge in United States v. Robinson, 545 F.2d 301 (2d Cir.1976) — -unless the contrary appears from the evidence”1 —is not meaningfully different from the “ameliorative” clause found proper in Washington v. Harris, 650 F.2d 447 (2d Cir.1981), Mancuso v. Harris, 677 F.2d 206 (2d Cir.1982), Rivera, and this case — “unless the act is done under circumstances or conditions that might preclude the existence of such intent.” I say the clauses are not genuinely different because Sandstrom was concerned with the perceptions of a reasonable juror and with what a reasonable juror could have assumed the instructions to mean. Sandstrom v. Montana, 442 U.S. *67510, 515, 519, 99 S.Ct. 2450, 2454, 2457, 61 L.Ed.2d 39 (1979). I do not see how a reasonable juror could distinguish between the two “unless” clauses, even though the “unless” clause relating to “evidence” was found by the Robinson panel to be burden-shifting and unacceptable while the “unless” clause referring to “circumstances” was found in Washington, Mancuso and Rivera to be “ameliorative.” Moreover, the impermissible language in this case when first charged was not followed by the “ameliorative” clause, though it was preceded by the language quoted in Judge Winter’s opinion.
Having said all this, the allegedly offending language of the charge in the instant case was in the first instance “a man is ordinarily deemed to intend the natural and logical consequences of his acts.” The use of the word “ordinarily” means that there are cases in which he is not deemed to intend, and the use of the word “deemed,” I suspect, means to the layman something more equivocal than the word “presumed,” or “our law says” or the like. This is true I think despite the fact that lawyers or judges may, as this court did some time ago in a case involving statutory construction, Douglas v. Edwards, 298 F. 229, 237 (2d Cir.1924), give the word “deemed” a more conclusive effect than the word “presumed.” 2 In any event the coupling of the words “ordinarily deemed” is probably more qualified than the language in other Sandstrom eases and it therefore permits nr ore readily the Cupp v. Naughten analysis of, e.g., Nelson v. Scully, 672 F.2d 266 (2d Cir.1982). The other two mentions of the offending presumption omit the word “ordinarily” but use the word “deemed” in conjunction with the “ameliorative” clause of Mancuso v. Harris. While I have serious doubts in light of Robinson I suppose Mancuso at least is the present law of the circuit.
I concur, then, with some hesitation and a certain reluctance, trusting that, since our court has not seen fit to decide any Sandstrom case en banc, the Supreme Court may shed further light in Connecticut v. Johnson, 188 Conn. 515, 450 A.2d 361 (1981), cert. granted, 455 U.S. 937, 102 S.Ct. 1426, 71 L.Ed.2d 647 (1982).

. See also United States v. Barash, 365 F.2d 395, 402-03 (2d Cir. 1966). Judge Friendly’s opinion there goes further to invalidate a Sandstrom-type charge than any other case in the Circuit, though not explicitly on constitutional grounds.


. I note also that in another portion of the charge given in this case, the trial court equated “presume” with “infer” which may take away to some extent from my argument. Again, however, the trial court was in my view taking the legalistic rather than the lay version of the meaning of the words.